DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schmitt 8,016,106.
In regard to claims 1 and 10, Schmitt discloses a storage container (10) for a crankbait fishing lure, wherein the crankbait fishing lure comprises a bill the storage container comprising:  a front wall (left 14 in Fig. 4A with 24); a back wall (right 14 in Fig. 4A) opposite the first front wall; a first side wall (left 14 in Fig. 3) connecting the front wall and the back wall; a second side wall (right 14 in Fig. 3) connecting the front wall and the back wall; a bottom surface (12) connected to the first wall, the second wall, the third wall, and the fourth wall to form a main first compartment (hollow interior of 10); a lid (16) attached to the back wall (via 22), wherein the lid has an open position (see Fig. 3) and a closed position (see Figs. 4A-B), wherein the lid comprises a second compartment (hollow interior of 16) formed by a plurality of lid walls (vertically and downwardly depending sides of 16) and a top lid surface (horizontally extending top of at least some of the plurality of sub-compartments are configured to vertically receive a crankbait fishing lure (11; see col. 2, line 27) such that a bill of the crankbait fishing lure extends above the plurality of lengthwise dividers and the plurality of widthwise dividers into the second compartment when the lid is in the closed position (Figs. 4A-B show that there is sufficient clearance between upper edges of panels 18 and the lower inner horizontal surface of lid 16 to allow a bill of a crankbait fishing lure to extend into the second compartment when a front treble hook or hook 31 of a crankbait of suitable size is mounted within hook receivers 36; Figs. 1-3 show crankbait lures which are mounted with their forward ends pointing downwardly, but there is sufficient clearance for the lures to be mounted with their forward ends pointing upwardly toward the interior of the lid 16 and there is sufficient clearance between the lures and the bottom inner surface of the lid 16 to receive a bill having a suitable length to fit within this clearance area as shown in Figs. 4A-B; furthermore dividers 18 have their top edges 37 disposed slightly below the full height of side walls 14 in Fig. 3 to further allow a crankbait lure with a suitably sized bill to have its bill extend into the second compartment as functionally recited in claim 1; also see Fig. 3 wherein the lures 11 are individually shown in phantom line position as being stored within an individual storage bay/storage unit 30, therefore if a crankbait were to be stored in an upright position with the forwardmost hook of the crankbait being received upon the hook receiver 36 and with the bill/lip of the crankbait extending upwardly, then the bill/lip of the crankbait would thusly be capable of extending into the second compartment defined within the confines of the lid 16 as functionally recited in claim 1).
Also in regard to claim 10, Schmitt discloses a first lengthwise divider (leftmost panel 18 in Fig. 4A denoted by number 18) and a second lengthwise divider (second panel 18 to the right of leftmost panel and having its hook receiver 36 being denoted by number 36) extending between the first side wall (left 14 in Fig. 3) and the second side wall (right 14 in Fig. 3); and a first widthwise divider (leftmost panel 18 extending from the rear toward the front in Fig. 3) and a second widthwise divider (second panel 18 to the right of leftmost panel and extending from the rear toward the front just to the left of center of the container in Fig. 3) extending between the front wall (left 14 in Fig. 4A with 24) and the back wall (right 14 in Fig. 4A), wherein the first and second lengthwise dividers (leftmost panel 18 in Fig. 4A denoted by number 18 & second panel 18 to the right of leftmost panel and having its hook receiver 36 being denoted by number 36) and the first and second widthwise dividers (leftmost panel 18 extending from the rear toward the front in Fig. 3 & second panel 18 to the right of leftmost panel and extending from the rear toward the front just to the left of center of the container in Fig. 3) form a sub-compartment (vertical storage bay 30 shown in Figs. 3 & 4A-B) in the first compartment (hollow interior of 10), wherein the sub-compartment is configured to vertically receive a crankbait fishing lure (11; see col. 2, line 27) such that a bill of the crankbait fishing lure extends above the first and second lengthwise dividers and the first and second widthwise dividers and out of the first compartment into the second compartment when the lid is in the closed position (Figs. 4A-B show that there is sufficient clearance between upper edges of panels 18 and the lower inner horizontal surface of lid 16 to allow a bill of a crankbait fishing lure to extend into the second compartment when a front treble hook or hook 31 of a crankbait of suitable size is mounted within hook receivers 36; Figs. 1-3 show crankbait lures which are mounted with their forward ends pointing downwardly, but there is sufficient clearance for the lures to be mounted with their forward ends pointing upwardly toward the interior of the lid 16 and there is sufficient clearance between the lures and the bottom inner surface of the lid 16 to receive a bill having a suitable length to fit within this clearance area as shown in Figs. 4A-B; furthermore dividers 18 have their top edges 37 disposed slightly below the full height of side walls 14 in Fig. 3 to further allow a crankbait lure with a suitably sized bill to have its bill extend into the second compartment as functionally recited in claim 1; also see Fig. 3 wherein the lures 11 are individually shown in phantom line position as being stored within an individual storage bay/storage unit 30, therefore if a crankbait were to be stored in an upright position with the forwardmost hook of the crankbait being received upon the hook receiver 36 and with the bill/lip of the crankbait extending upwardly, then the bill/lip of the crankbait would thusly be capable of extending into the second compartment defined within the confines of the lid 16 as functionally recited in claim 10).

In regard to claims 5-6, Schmitt discloses wherein the plurality of widthwise and lengthwise dividers (18) are slidably removable (see col. 3, lines 13-17 & col. 6, lines 57-67).
In regard to claims 8-9, Schmitt discloses wherein each of said plurality of lengthwise dividers (18 in Fig. 3) comprises a notch (36) and wherein each of said plurality of widthwise dividers comprise a groove (Schmitt discloses that the dividers (18) are individually separable from the vertical bay unit (30) and individually removable from the interior of system 10 by a number of vertical dados or channels provided in different positions along side panels 14 to allow dividers 18 to be adjusted into different locations within the system 10 to allow vertical storage bays 30 to be formed in a variety of shapes and sizes by utilizing a complementary set of vertical slots S, S’ provided in corresponding locations along divider panels 18; see col. 6, lines 57-67).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 8,016,106 in view of Jones 5,957,321.
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt 8,016,106 in view of Sakai 2007/0011939.
Alternatively in regard to claim 9, Schmitt does not disclose wherein each of said plurality of widthwise dividers comprises a groove.  Sakai discloses wherein each of said plurality of lengthwise dividers (long 20) comprises a notch (22, 52) and wherein each of said plurality of widthwise dividers (30, 80) comprises a groove (edge portions of 30, 80 received by 22, 52) so as to provide flexibility with respect to the placement of adjacent partition members in the chambers (18a-b) to form compartments of varying sizes and thus fishing lures (200a-b) of various sizes may be accommodated and stored in the chambers (18a-b) by positioning adjacent partition members (30, 80) at varying distances from one another to form compartments (100a-j; see paras. 0040-41).  It would have been obvious to one of ordinary skill in the art to modify the storage container of Schmitt such that each of said plurality of widthwise dividers comprises a .

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “First, in the Office Action of January 24, 2020…the Examiner stated that Schmitt ‘does not disclose wherein each of the sub-compartments is configured to receive the crankbait fishing lure such that the bill of the crankbait fishing lure extends above the plurality of lengthwise dividers and the plurality of widthwise dividers.’…The Applicant agrees with the Examiner’s findings in the January 24 Office Action….Schmitt explains that ‘[h]ook receivers 36 allow artificial lures 11 to be hung vertically by hooks 31, just below top edge 37 of divider panels 18.’  Schmitt, col. 5, lines 29-33 (emphasis added).  Schmitt does not disclose any portion of ‘artificial lures 11’ extending above the ‘top edge 37’ of ‘divider panels 18’…”, the Examiner contends that the portion of the specification of Schmitt that applicant is directing attention towards is merely one potential usage arrangement that the lures 11 may assume with respect to the hook receivers 36, top edge 37, and divider panels 18.  Since the structure of the Schmitt container is exactly as recited in applicant’s claims, the Schmitt reference anticipates independent claim 1 and its functional recitation of “wherein at least some of the plurality of sub-compartments are configured to vertically receive a crankbait fishing lure such that a bill of the crankbait fishing lure extends above the plurality of lengthwise dividers and the plurality of widthwise dividers into the second compartment when the lid is in the closed position”.  Figures 1-3 of Schmitt .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maddox 6,679,377 discloses a fishing lure holding apparatus wherein Fig. 1 shows the bill of the crankbait lure L’ extending upwardly within hollow area 18.  Raley 4,825,584 discloses a modular fish lure holder wherein in Fig. 1 there are a plurality of crankbait fishing lures 24 which are mounted with their bills extending upwardly and above the confines of the pocket strips 20.  Abbotoy 4,813,173 discloses a fishing lure container wherein in Fig. 3 a crankbait 16 is shown received in an upward orientation with tube 4.  Maffett 3,780,468 discloses a fishing tackle box wherein in Figs. 3-7 there are crankbait fishing lures 46,64,80 hanging from respective walls in a downward orientation.  Gesik 2014/0033602 discloses an adjustable fish hook holder wherein in Fig. 17 there is shown crankbaits 5B in downward and upward orientations.  JP 2005-204552 to Yagi discloses in Figs. 5-6 that crankbaits 14,15 may be stored in upright orientations within respective storage compartments.  JP 2002-34414 to Yagi discloses in Figs. 3-4 that crankbaits 13,14 may be stored in upright orientations within respective storage compartments.  JP 07-227187 to Ikeda discloses in Figs. 4 and 7 that crankbaits may be stored in upright orientations within respective storage compartments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA